    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 1 of 13 PageID #:644




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
  STEPHANIE LUKIS and ROBERT FISCHER,                        )
  individually and on behalf of all others similarly         )
  situated,                                                  )
                                                             )
                          Plaintiffs,                        )
  v.                                                         )   No. 1:19-cv-04892
                                                             )
  INSTANT CHECKMATE, LLC,                                    )
                                                             )
                          Defendant.                         )

        DEFENDANT INSTANT CHECKMATE’S MEMORANDUM OF LAW
   IN SUPPORT OF ITS MOTION TO COMPEL ARBITRATION, DISMISS LUKIS’
      CLAIMS FOR FORUM NON CONVENIENS OR, IN THE ALTERNATIVE,
  TRANSFER TO ANOTHER VENUE AND STAY OR DISMISS FISCHER’S CLAIM

        Defendant Instant Checkmate, LLC (“Instant Checkmate”), by counsel, hereby submits

this Memorandum of Law in Support of its Motion to Compel Arbitration, Stay or Dismiss Fischer.

Pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4, Instant Checkmate moves to compel

arbitration of Plaintiffs’ claims for alleged violation of the Illinois Right of Publicity Act (“IRPA”),

765 ILCS 1075/1 et seq. As explained below, each Plaintiff visited Instant Checkmate’s website,

agreed to the website terms of use, and thereby agreed to arbitrate any claims against Instant

Checkmate. Because Plaintiff Lukis agreed to arbitrate her claim in San Diego California, this

Court should dismiss her claim on forum non conveniens grounds pursuant to 28 U.S.C. § 1404(a)

or, in the alternative, transfer her claim to the Southern District of California. Because Plaintiff

Fischer agreed to arbitrate in Illinois, this Court should stay his claim pending arbitration or, in the

alternative, his claim should be dismissed without prejudice.

                                           BACKGROUND

        Instant   Checkmate     operates    the   people   search    and   public    records   website

www.instantcheckmate.com, which enables users to purchase reports containing information

                                                   1
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 2 of 13 PageID #:645




about people. ECF No. 1-1, at ¶¶ 3, 6-7. Upon accessing Instant Checkmate’s website, users can

enter a first and last name and conduct a free search for persons who share that name. ECF No. 1-

1, at ¶ 8. Instant Checkmate then displays a list of search results, which provide a limited, free

preview of Instant Checkmate’s reports for persons with the same or similar name. ECF No. 1-1,

at ¶ 9. A user who elects to proceed and conduct a more comprehensive search must affirmatively

accept Instant Checkmate’s Terms of Use at least once, thereby consenting to arbitrate all claims

against Instant Checkmate. See Declaration of Andrew Johnson (“Johnson Decl.”) ¶ 6.              As

explained below, it appears that Plaintiff Lukis and Plaintiff Fischer did just this, including with

Plaintiff Lukis becoming an Instant Checkmate subscriber.

       Stephanie Lukis

       On August 25, 2014, a person identifying themselves as Stephanie Lukis and using the

email address autumnsilver@gmail.com visited Instant Checkmate’s website and proceeded

through to the check-out page which included the content shown below:




                                                 2
   Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 3 of 13 PageID #:646




Id., ¶ 8. This person checked the box confirming agreement to Instant Checkmate’s Terms of Use

and then became an Instant Checkmate subscriber. Id., ¶ 9. Instant Checkmate’s Terms of Use

then included the following mandatory arbitration provision:

       11)    Arbitration
       a) YOU UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES OR
       CONTROVERSIES BETWEEN YOU AND INSTANT CHECKMATE, ITS
       PARENTS, AFFILIATES, SUBSIDIARIES OR RELATED COMPANIES,
       INCLUDING, WITHOUT LIMITATION, TORT AND CONTRACT CLAIMS, CLAIMS
       BASED UPON ANY FEDERAL, STATE OR LOCAL STATUTE, LAW, ORDER,
       ORDINANCE OR REGULATION, AND THE ISSUE OF ARBITRABILITY, SHALL
       BE RESOLVED BY THE FINAL AND BINDING ARBITRATION PROCEDURES
       SET BELOW. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY SUCH
       CLAIMS SHALL BE BROUGHT SOLELY IN THE PARTY'S INDIVIDUAL
       CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
       PURPORTED CLASS, REPRESENTATIVE PROCEEDING, OR PRIVATE
       ATTORNEY GENERAL CAPACITY. THE PARTIES FURTHER AGREE THAT
       THE ARBITRATOR MAY NOT CONSOLIDATE MORE THAN ONE PERSON'S
       CLAIMS, AND MAY NOT OTHERWISE PRESIDE OVER ANY FORM OF A
       REPRESENTATIVE OR CLASS PROCEEDING. THE PARTIES VOLUNTARILY
       AND KNOWINGLY WAIVE ANY RIGHT THEY HAVE TO A JURY TRIAL. ANY
       CONTROVERSY CONCERNING WHETHER A DISPUTE IS ARBITRABLE
       SHALL BE DETERMINED BY THE ARBITRATOR AND NOT BY THE COURT.
       JUDGMENT UPON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE
       ENTERED BY A NEVADA STATE OR FEDERAL COURT HAVING
       JURISDICTION THEREOF. THIS ARBITRATION CONTRACT IS MADE
       PURSUANT TO A TRANSACTION IN INTERSTATE COMMERCE AND ITS
       INTERPRETATION, APPLICATION, ENFORCEMENT AND PROCEEDINGS
       HEREUNDER SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT
       (“FAA”).

       The following procedures shall apply:

       i) Any party that intends to make a claim shall first notify the opposing party in
       writing of such intention and shall describe in such notice, with reasonable
       particularity, the nature and basis of such claim, and the total amount of the claim.
       Within thirty (30) days of receipt of such notice, the party receiving notice of a claim
       shall provide a written response which, with reasonable particularity, sets forth its
       position concerning the claim. If the parties are unable to resolve the dispute
       arising from the claim by good faith negotiations to be conducted within the thirty
       (30)-day period following the written response, either of them may initiate binding
       arbitration pursuant to the terms and conditions set forth below.



                                               3
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 4 of 13 PageID #:647




       ii) In the event a party elects to proceed with binding arbitration, it shall provide
       written notice thereof to the other party by registered or certified mail. The
       arbitration shall be conducted by Judicate West, and shall be conducted using the
       then current Judicate West commercial rules and regulations (except as varied by
       this agreement). The arbitration shall take place in San Diego, CA, but may
       proceed telephonically in the event the total amount of the claim does not exceed
       $2,500 U.S. dollars (if the claimant so chooses).

       iii) Separate and apart from the agreement to arbitrate set forth above, the parties
       hereby independently waive any right to bring or participate in any class action in
       any way related to, or arising from, this agreement.

Id., ¶ 10, Ex. A. The email address autumnsilver@gmail.com appears in Plaintiff Lukis’ Instant

Checkmate report. Id., ¶ 11. Thus, it appears that Plaintiff Lukis on August 25, 2014 agreed to

arbitrate any claim she could ever have in the future against Instant Checkmate. Id., ¶ 12.

       Robert Fischer

       On June 12, 2019, a person identifying themselves as Robert Fischer and using the email

address rfischer0910@comcast.net visited Instant Checkmate’s website and proceeded to the

“save your results” page which included the content below:




                                                4
   Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 5 of 13 PageID #:648




Johnson Decl. ¶ 15. This person entered their information and clicked the green “SAVE” button

confirming agreement to Instant Checkmate’s Terms of Use. Id., ¶ 16. Instant Checkmate’s Terms

of Use then included the following mandatory arbitration provision:

       17) Arbitration and Class Action Waiver.

       a) EXCEPT WHERE PROHIBITED BY LAW, YOU AND INSTANT CHECKMATE
       UNDERSTAND AND AGREE THAT ALL CLAIMS, DISPUTES OR
       CONTROVERSIES BETWEEN YOU AND INSTANT CHECKMATE, ITS
       PARENTS, AFFILIATES, SUBSIDIARIES OR RELATED COMPANIES
       (INCLUDING DISPUTES AGAINST ANY AGENT, EMPLOYEE, SUBSIDIARY,
       AFFILIATE, PREDECESSOR IN INTEREST, SUCCESSOR, OR ASSIGN OF
       THE OTHER) RELATING TO THE SITES, THE INFORMATION AND
       MATERIALS PUBLISHED BY INSTANT CHECKMATE ON OR THROUGH THE
       SITES, ANY TRANSACTION OR RELATIONSHIP BETWEEN US RESULTING
       FROM YOUR USE OF THE SITES, COMMUNICATIONS BETWEEN US, OR THE
       PURCHASE, ORDER, OR USE OF OUR MEMBERSHIP PLANS, THE
       INFORMATION PROVIDED IN CONNECTION WITH OUR MEMBERSHIP
       PLANS, AND YOUR USE OF OUR SERVICES, INCLUDING, WITHOUT
       LIMITATION, TORT AND CONTRACT CLAIMS, CLAIMS BASED UPON ANY
       FEDERAL, STATE OR LOCAL STATUTE, LAW, ORDER, ORDINANCE, OR
       REGULATION, AND THE ISSUE OF ARBITRABILITY, SHALL BE RESOLVED
       BY THE FINAL AND BINDING ARBITRATION PROCEDURES SET BELOW. THE
       PARTIES ACKNOWLEDGE AND AGREE THAT ANY SUCH CLAIMS SHALL BE
       BROUGHT SOLELY IN THE PARTY’S INDIVIDUAL CAPACITY, AND NOT AS A
       PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS,
       REPRESENTATIVE PROCEEDING OR PRIVATE ATTORNEY GENERAL
       CAPACITY. THE PARTIES FURTHER AGREE THAT THE ARBITRATOR MAY
       NOT CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS, AND MAY NOT
       OTHERWISE PRESIDE OVER ANY FORM OF A REPRESENTATIVE OR CLASS
       PROCEEDING. THE PARTIES VOLUNTARILY AND KNOWINGLY WAIVE ANY
       RIGHT THEY HAVE TO A JURY TRIAL. ANY CONTROVERSY CONCERNING
       WHETHER A DISPUTE IS ARBITRABLE SHALL BE DETERMINED BY THE
       ARBITRATOR AND NOT BY THE COURT. JUDGMENT UPON ANY AWARD
       RENDERED BY THE ARBITRATOR MAY BE ENTERED BY A CALIFORNIA
       STATE OR FEDERAL COURT HAVING JURISDICTION THEREOF. THIS
       ARBITRATION CONTRACT IS MADE PURSUANT TO A TRANSACTION IN
       INTERSTATE COMMERCE AND ITS INTERPRETATION, APPLICATION,
       ENFORCEMENT AND PROCEEDINGS HEREUNDER SHALL BE GOVERNED
       BY THE FEDERAL ARBITRATION ACT (“FAA”).

       The following procedures shall apply:




                                               5
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 6 of 13 PageID #:649




       i) In the event a party elects to proceed with binding arbitration, it shall provide
       written notice thereof to the other party by registered or certified mail and shall
       describe in such notice, with reasonable particularity, the nature and basis of such
       claim and the total amount of the claim. Within thirty (30) days of receipt of such
       notice, the party receiving notice of a claim shall provide a written response which,
       with reasonable particularity, sets forth its position concerning the claim. If the
       parties are unable to resolve the dispute arising from the claim by good faith
       negotiations to be conducted within the thirty (30)-day period following the written
       response, either of them may initiate binding arbitration pursuant to the terms and
       conditions set forth herein.

       ii) The arbitration will be governed by the Commercial Dispute Resolution
       Procedures and the Supplementary Procedures for Consumer Related
       Disputes (collectively, "AAA Rules") of the American Arbitration Association
       ("AAA") and will be administered by the AAA. If the AAA is unavailable or
       refuses to arbitrate the parties' dispute for any reason, the arbitration shall
       be administered and conducted by a widely-recognized arbitration
       organization that is mutually agreeable to the parties, but neither party shall
       unreasonably withhold their consent. The AAA Rules are available online at
       www.adr.org. Unless otherwise agreed, the arbitration shall take place in
       the capital city of the state in which the consumer resides, but may proceed
       telephonically in the event the total amount of the claim does not exceed
       $2,500 U.S. dollars (if the claimant so chooses).

Id., ¶ 17, Ex. B. The email address rfischer0910@comcast.net appears in Plaintiff Fischer’s Instant

Checkmate report. Id., ¶ 18. Thus, it appears that on June 12, 2019 Plaintiff Fischer then agreed

to arbitrate any claim he could ever have in the future against Instant Checkmate. Id., ¶ 19.

                                          ARGUMENT

       I.      The FAA Requires Enforcement of Instant Checkmate’s Arbitration
               Provision.

       Applying the FAA, Plaintiffs’ claims against Instant Checkmate must be arbitrated in

accordance with their arbitration agreements. The FAA provides that arbitration agreements are

“valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. “The overarching purpose of the FAA . . . is to ensure

the enforcement of arbitration agreements according to their terms so as to facilitate streamlined

proceedings.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011). This “liberal federal


                                                 6
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 7 of 13 PageID #:650




policy favoring arbitration agreements” applies “notwithstanding any state substantive or

procedural policies to the contrary.” Id. at 346 (quotation marks omitted).

       The FAA applies to any arbitration agreement that is “written” and in a contract

“evidencing a transaction involving commerce.” 9 U.S.C. § 2. These criteria are met here, as the

arbitration provision is in writing and use of Instant Checkmate’s website involves interstate

commerce. “[C]ourts have consistently found that use of the Internet necessarily involves interstate

communications and therefore constitutes the use of a facility of interstate commerce.” Adams v.

United States, 2009 WL 2060089, at *6 (S.D. Ill. July 14, 2009) (quotation marks omitted); see

also United States v. Borrero, 771 F.3d 973, 975 (7th Cir. 2014) (recognizing that the Internet is a

means of interstate commerce). Indeed, the U.S. Supreme Court has explained that the FAA

“signals an intent to exercise Congress’ commerce power to the full.” Allied-Bruce Terminix Cos.

v. Dobson, 513 U.S. 265, 277 (1995). Here, Instant Checkmate’s arbitration provisions each

specify that the “interpretation, application, enforcement and proceedings [there]under shall be

governed by the [FAA].” See Exs. A and B.

       Plaintiffs agreed to arbitrate any claims against Instant Checkmate, their claims fall within

the scope of their arbitration agreement, and no “grounds as exist at law or in equity for the

revocation of any contract” apply to invalidate their agreements. 9 U.S.C. § 2. Accordingly,

“[u]nder the terms of the FAA, [the Court] ha[s] no discretion to refuse a request for a stay and

[must] direct the parties to proceed to arbitration on issues covered by an arbitration agreement.”

Morrie Mages & Shirlee Mages Foundation v. Thrifty Corp., 916 F.2d 402, 405 (7th Cir. 1990);

see also 9 U.S.C. §§ 3, 4.




                                                 7
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 8 of 13 PageID #:651




       II.     Plaintiffs Entered Into A Valid Arbitration Agreement.

       Courts “apply ordinary state-law principles that govern the formation of contracts” to

determine whether a valid arbitration agreement was formed. First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 944 (1995); accord Gore v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032

(7th Cir. 2012). But only “generally applicable” contract doctrines apply; state-law rules that

“discriminat[e]” against or “disfavor[]” arbitration agreements are preempted by the FAA.

Kindred Nursing Ctrs. Ltd. P’ship v. Clark, 137 S. Ct. 1421, 1426 (2017). Under those generally

applicable contract doctrines, Plaintiffs validly accepted the arbitration provision in Instant

Checkmate’s Terms of Use.

        “Courts around the country have recognized that [an] electronic ‘click’ can suffice to

signify the acceptance of a contract,” and that “[t]here is nothing automatically offensive about

such agreements, as long as the layout and language of the site give the user reasonable notice that

a click will manifest assent to an agreement.” Sgouros v. TransUnion Corp., 817 F.3d 1029, 1033-

34 (7th Cir. 2016) (collecting cases). In “regularly uphold[ing]” the validity of “clickwrap”

agreements, Van Tassell v. United Mktg. Grp., LLC, 795 F. Supp. 2d 770, 790 (N.D. Ill. 2011),

courts have concluded that making the terms and conditions of an agreement available by

hyperlink constitutes reasonable notice. See, e.g., Friends for Health: Supporting N. Shore Health

Ctr. v. PayPal, Inc., 2018 WL 2933608, at *5 (N.D. Ill. June 12, 2018); see also Hubbert v. Dell

Corp., 359 Ill. App. 3d 976, 835 N.E.2d 113, 296 Ill. Dec. 258 (Ill. Ct. App. 2005) (concluding

that the statement indicating that sales were subject to the terms, combined with the hyperlinks,

was sufficient to “place a reasonable person on notice that there were terms and conditions”

attached to a transaction).




                                                 8
    Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 9 of 13 PageID #:652




       Instant Checkmate’s website “contained a clear and conspicuous statement that . . . a user

agreed to the Terms of Service & Privacy Policy” by clicking a link or pressing a button. Johnson

v. Uber Techs., Inc., 2018 WL 4503938, at *4-5 (N.D. Ill. Sept. 20, 2018) (enforcing terms of use).

Plaintiffs did just this and thereby manifested assent to Instant Checkmate’s Terms of Use and the

mandatory arbitration provision therein. Accordingly, Plaintiffs agreed to arbitration.

       III.     Plaintiffs’ Claims Are Within the Scope of the Arbitration Agreement.

       Instant Checkmate’s arbitration agreement encompasses Plaintiffs’ claims in this action.

Specifically, each arbitration provision applies to “ALL CLAIMS, DISPUTES OR

CONTROVERSIES BETWEEN YOU AND INSTANT CHECKMATE.” Johnson Decl. ¶¶ 10,

17; Ex. A and B. As the Seventh Circuit has observed of a similar provision requiring arbitration

of “any claim or dispute . . . relating to” the contract or the parties’ relationship, “[i]t would be

hard to draft a broader [arbitration] clause.” Carbajal v. H & R Block Tax Servs., Inc., 372 F.3d

903, 904-05 (7th Cir. 2004). Even if there were “any doubts concerning the scope of arbitrable

issues”—and there are none—those doubts would have to be “resolved in favor of arbitration.”

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983); Lamps Plus,

Inc. v. Varela, 139 S. Ct. 1407, 1418 (2019) (“ambiguities about the scope of an arbitration

agreement must be resolved in favor of arbitration.”).

       IV.     Any Dispute Whether Plaintiffs’ Claims Are Subject to Arbitration or the
               Arbitration Provision’s Enforceability Must Be Decided by the Arbitrator.

       In the event Plaintiffs deny that the arbitration agreement either is enforceable or

encompasses their claims in this lawsuit, that dispute must be resolved by the arbitrator. These

“gateway” questions of “arbitrability” normally would be for the Court to decide. Howsam v.

Dean Witter Reynolds, Inc., 537 U.S. 79, 83-84 (2002). But under the FAA, “parties can agree to

arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate


                                                  9
   Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 10 of 13 PageID #:653




or whether their agreement covers a particular controversy.” Rent-A-Center, West, Inc. v. Jackson,

561 U.S. 63, 68-69 (2010). The U.S. Supreme Court has squarely held that when an arbitration

agreement “clearly and unmistakably” contains a “delegation provision”—i.e., a clause delegating

“threshold issues” of arbitrability to the arbitrator—“the FAA operates on this additional

arbitration agreement just as it does any other.” Jackson, 561 U.S. at 68-70 & n.1 (internal

quotation marks omitted). In other words, “[w]hen the parties’ contract delegates the arbitrability

question to an arbitrator, the courts must respect the parties’ decision as embodied in the contract.”

Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 531 (2019). Here, the delegation

clause in Instant Checkmate’s arbitration provision is substantively identical to that enforced by

the U.S. Supreme Court in Jackson.

       The arbitration provision in Jackson provided that “[t]he Arbitrator, and not any federal,

state, or local court or agency, shall have exclusive authority to resolve any dispute relating to the

interpretation, applicability, enforceability or formation of this Agreement including, but not

limited to any claim that all or any part of this Agreement is void or voidable.” 561 U.S. at 66.

Likewise, Instant Checkmate’s arbitration provision provides that “[a]ny controversy concerning

whether a dispute is arbitrable shall be determined by the arbitrator and not by the court.” Johnson

Decl. ¶¶ 10, 17; Ex. A and B. Unless the plaintiff has “challenged the delegation provision

specifically,” courts “must treat [the delegation clause] as valid under § 2 [of the FAA], and must

enforce it under §§ 3 and 4, leaving any challenge to the validity of the [arbitration agreement] as

a whole for the arbitrator.” Jackson, 561 U.S. at 72. Thus, the Court should compel arbitration of

any contention by Plaintiffs that their claims are not arbitrable or that the arbitration agreement is

unenforceable.




                                                 10
   Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 11 of 13 PageID #:654




       V.      The Court Should Dismiss Plaintiff Lukis’ Claim for Forum Non Conveniens
               or Transfer Her Claim to the Southern District of California and Should Stay
               or Dismiss Plaintiff Fischer’s Claim.

       When, as here, the FAA governs an arbitration provision that covers Plaintiffs’ claims,

Section 3 of the FAA directs the district court to compel arbitration and stay the lawsuit pending

the resolution of the arbitration. See 9 U.S.C. § 3; Gilmer v. Interstate/Johnson Lane Corp., 500

U.S. 20, 25 (1991) (FAA “provides for stays of proceedings in federal district courts when an issue

in the proceeding is referable to arbitration, § 3”).

       Here, Instant Checkmate’s Terms of Use in effect at the time Plaintiff Lukis agreed to

arbitrate require the arbitration to occur in San Diego, located in the Southern District of California.

See Johnson Decl. ¶ 10; Ex. A (“The arbitration shall take place in San Diego, CA…”). Because

this Court sits in another district, this Court lacks authority to directly compel arbitration under the

FAA. See, e.g., Faulkenberg v. CB Tax Franchise Sys., 637 F.3d 801, 808 (7th Cir. 2011) (“a

district court cannot compel arbitration outside the confines of its district”). Accordingly, the

Court should dismiss this case under the forum non conveniens doctrine and allow Plaintiff Lukis

to assert her claim in the proper forum, if she chooses. See Hynan v. XPO Logistics Freight, Inc.,

2019 WL 1598156, at *2 (S.D. Ind. Apr. 15, 2019); see also Starykowicz v. Int’l Mgmt. Group

(UK) Ltd., 2014 WL 2514819, at *5 (N.D. Ill. June 4, 2014) (granting motion to dismiss on forum

non conveniens grounds based on parties’ forum selection agreement). Alternatively, the Court

should transfer the case under 28 U.S.C. § 1404(a) to the U.S. District Court for the Southern

District of California, which has authority to compel arbitration in the parties’ chosen forum. See,

e.g., Gundrum v. Cleveland Integrity Servs., Inc., 2017 WL 414491, at *6 (W.D. Wisc. Jan. 31,

2017); Daniels v. Painter, 2016 WL 3034246, at *4-5 (E.D. Wisc. May 27, 2016).

       As to Plaintiff Fischer, however, Instant Checkmate’s Terms of Use in effect at the time

Plaintiff Fischer agreed to arbitrate provide that the arbitration may take place in the capital city

                                                  11
   Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 12 of 13 PageID #:655




of the state in which the consumer resides. See Johnson Decl. ¶ 17; Ex. B (“the arbitration shall

take place in the capital city of the state in which the consumer resides”). Plaintiff Fischer has

acknowledged that he is a resident of the state of Illinois. ECF No. 1-1, at ¶ 1. As such, this Court

should compel Plaintiff Fischer to arbitration and either stay or dismiss his claim.

                                         CONCLUSION

       For the foregoing reasons, Instant Checkmate respectfully requests that this Court enter an

order: (1) directing Plaintiff Fischer to submit his claim to arbitration pursuant to the Instant

Checkmate arbitration agreement and the FAA, 9 U.S.C. § 4; (2) staying this action pending the

outcome of the arbitration of Plaintiff Fischer’s claim, or in the alternative, dismissing the action

with respect to Plaintiff Fischer’s claim without prejudice; and (3) dismissing Plaintiff Lukis’

claim for forum non conveniens or transferring Plaintiff Lukis’ claim to the Southern District of

California.



Dated: October 27, 2020                       Respectfully submitted,

                                              GORDON REES SCULLY MANSUKHANI, LLP



                                               /s/ Benjamin R. Kinney
                                               Benjamin R. Kinney,
                                               One of the attorneys for defendant
Benjamin R. Kinney #6317720
Avanti D. Bakane, #6299022
Damon W.D. Wright
GORDON REES SCULLY MANSUKHANI, LLP
One North Franklin, Suite 800
Chicago, IL 60606
Ph: 312-619-4922
bkinney@grsm.com
abakane@grsm.com
dwright@grsm.com



                                                 12
  Case: 1:19-cv-04892 Document #: 91 Filed: 10/27/20 Page 13 of 13 PageID #:656




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of October 2020 a copy of the foregoing was filed

electronically via the ECF filing system.



                                             /s/ Benjamin R. Kinney

Benjamin R. Kinney #6317720
Avanti D. Bakane, #6299022
Damon W.D. Wright
GORDON REES SCULLY MANSUKHANI, LLP
One North Franklin, Suite 800
Chicago, IL 60606
Ph: 312-619-4922
bkinney@grsm.com
abakane@grsm.com
dwright@grsm.com




                                              13
